Citation Nr: 0620343	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  02-19 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. The veteran testified at a Board 
hearing before the undersigned Judge in November 2004.  In a 
January 2005 decision, the Board reopened and remanded this 
claim for further development, which was subsequently 
accomplished.  Thus, this case is appropriately before the 
Board.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The persuasive medical shows that a right shoulder disorder 
is not related to service.


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated 
by service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 
2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in May 2002.  The 
RO provided the veteran letter notice to his claims for 
service connection in April 2002 and February 2005 letters, 
which informed him that he could provide evidence or location 
of such and requested that he provide any evidence in his 
possession.  The letters also specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, 
Veteran's Center, service department, Social Security, and 
other federal agencies.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a right shoulder 
disorder, no effective date will be assigned and there is no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, there are VA and private treatment records and 
a VA examination record associated with the claims file.  
Thus, it does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran claims service connection for a right shoulder 
disorder.  The veteran testified that he fell into a booby 
trap while serving in Vietnam, injuring his right shoulder.  
He claims that in service, he was told that his shoulder 
would not improve and therefore, did not seek post-service 
treatment. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2005).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors  
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2  
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App.  
49 (1990).   

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). The Board 
notes that evidence being in relative equipoise is more than 
evidence that merely suggests a possible outcome.  Instead, 
there must be at least an approximate balance of positive and 
negative evidence for the veteran to prevail.  Id. at 56.

Service medical records show that in April 1970 the veteran 
had right shoulder pain after he fell.  Right shoulder range 
of motion was intact and x-rays indicated no fracture or 
subluxation.  The impression was shoulder contusion; the 
veteran was restricted to light duty for five days and told 
to wear a sling on the right arm if desired. 

In a March 1971 VA examination, the veteran did not report 
any right shoulder symptoms. 

A February 1999 treatment record from Dr. W. shows pain in 
the upper back between the shoulders.

In a May 1999 letter, Dr. B.R.J. stated that the veteran had 
nerve, soft tissue damage, and arthritis in the cervical and 
thoracic areas due to the fall in 1970.  

In a May 1999 letter, Dr. A.C.R. stated that he treated the 
veteran for right shoulder pain.  
   
April 2001 and November 2004 letters from Dr. A.C.R. stated 
that he initially treated the veteran in January 1999; the 
diagnosis was cervical subluxation with brachial 
neuritis/radiculitis.  

An April 2002 letter from Dr. B.R.J. states it is his opinion 
that the veteran suffered from nerve and soft tissue damage 
when he fell in 1970.  The physician stated that the veteran 
had developed arthritis in the cervical, thoracic and 
shoulder areas.   

A November 2004 letter from Dr. R.H.W. stated that the 
veteran had a long history of chronic neck and shoulder pain; 
the letter indicated that the veteran reported an injury 
sustained in Vietnam.  The physician noted that the problem 
was chronic and had been ongoing for multiple years.  

In a March 2005 VA examination, the examiner diagnosed the 
veteran with right shoulder strain.  The examiner opined that 
it is not as least as likely as not that the veteran's injury 
to the right shoulder in service is related to the current 
shoulder injury.  The examiner based this opinion on service 
medical records showing a full range of motion, and no 
radiographic evidence of fracture or subluxation. 

2004-2005 private treatment records show ongoing right 
shoulder pain.

A review of the medical evidence show that service connection 
for a right shoulder disorder is not warranted.  

First, though there is evidence of a current right shoulder 
condition and a right shoulder injury in service, there is no 
evidence that the in-service condition was chronic.  Service 
medical records specifically state that there was no fracture 
or subluxation.  The veteran did not report any right 
shoulder pain in any subsequent service medical records, or 
in a post-service VA examination in March 1971.  There is no 
evidence any treatment for the right shoulder post-service 
until 1999, decades after his separation from service.  
Therefore, there is not a showing of continuity of related 
symptomatology after discharge.  Savage v. Gober, 10 Vet. 
App. 495-98, Caldwell v. Derwinski, 1 Vet. App. 469.  With 
respect to negative evidence, the Court of Appeals for 
Veterans Claims has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999); Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  Though the veteran states that 
the condition was chronic, his lay statements are of little 
if any probative value and are far outweighed by an absence 
of any relevant findings for so many years post service, and 
by the fact that the veteran did not file a claim until 
recent years.

Next, there is no persuasive medical evidence relating the 
current right shoulder disorder to service.  The March 2005 
VA examiner opined that it is not as least as likely as not 
that the veteran's injury to the right shoulder in service is 
related to the current shoulder injury.  The examiner based 
this opinion on service medical records showing a full range 
of motion, and current examination findings showing no x-ray 
evidence of fracture or subluxation.  The VA examiner noted 
the private physicians' findings; however, the VA examiner 
stated that x-rays of the right shoulder do not show 
degenerative changes in the right shoulder.

The Board notes the opinion of Dr. B.R.J. stating that the 
veteran suffered from nerve and soft tissue damage at the 
time he fell in 1970.  The physician stated that the veteran 
had developed arthritis in the cervical, thoracic and 
shoulder areas. The Board does not find this opinion to be 
persuasive as Dr. B.R.J. failed to provide a rationale or a 
basis for his opinion based on clinical findings as there 
were no  
X-rays reported.  Instead, it appears that Dr. B.R.J.'s 
opinion was based on the history as reported by the veteran.  
In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that a bare transcription of lay history is not transformed 
into competent medical evidence merely because the 
transcriber is a medical professional.  Although the veteran 
reported a fall in service followed by chronic right shoulder 
pain, Dr. B.R.J. could only confirm the veteran's contention 
through medical evaluations.  It does not appear that the 
physician reached the conclusion based on an examination of 
the veteran's service medical records.  Based on these facts, 
the Board does not find Dr. B.R.J.'s opinion to be 
persuasive.

The Board notes that the veteran's believes that the right 
shoulder disorder is related to service.  However, this 
determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's assertions, they are far outweighed by the absence 
of any competent medical findings relating any the right 
shoulder condition to service.  Only a medical professional 
can provide evidence of a diagnosis or etiology of a disease 
or disorder, and the Board cannot rely on its own 
unsubstantiated medical opinion, but instead must make legal 
determinations on the basis of competent medical evidence and 
opinion.  See Colvin v. Derwinski, 1 Vet. App. 174, 175 
(1991). 

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for a right shoulder disorder.  
The doctrine of reasonable doubt has been considered but as 
the preponderance of the evidence is against the claim, this 
doctrine is not applicable.  38 U.S.C.A. § 5107(b).  
Accordingly, service connection for a right shoulder disorder 
is not warranted.  


ORDER

Service connection for a right shoulder disorder is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


